PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/512,989
Filing Date: 16 Jul 2019
Appellant(s): GREIVE et al.



__________________
Lawrence A. Greenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/2021 appealing from Final Rejection mailed 8/17/2020.

GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The final Office Action raised the following grounds of rejection.
(1) Claims 1-2 and 4 were rejected under 35 U.S.C. § 102(a)(1)/(a)(2) over the teachings of U.S. Patent Application Publication No. 2014/0368590 to Shima (“Shima”).
(2) Claim 11 was rejected under 35 U.S.C. § 103(a) over the combined teachings of JShima and U.S. Patent Application Publication No. 2008/0079792 to Hirato ("Hirato").
Every ground of rejection set forth in the Office action dated 8/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims. 
(1) Claims 1-2 and 4 were rejected under 35 U.S.C. § 102(a)(1)/(a)(2) over the teachings of U.S. Patent Application Publication No. 2014/0368590 to Shima (“Shima”).
(2) Claim 11 was rejected under 35 U.S.C. § 103(a) over the combined teachings of JShima and U.S. Patent Application Publication No. 2008/0079792 to Hirato ("Hirato").
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.
RESPONSE TO ARGUMENT 
As a preliminary remark regarding a proposed Amendment to insert the word “light” before the word “radiation” twice in Claim 1, Appellant argues that “It is believed to be clear that the radiation, for which the light forms a barrier, is light radiation. However, the Examiner refused entry of the Amendment  trap forms a barrier, is light radiation. However, the Examiner refused entry of the Amendment with no explanation”. Examiner maintains that the explanation was given on the PTOL-303 mailed 11/6/2020, specifically “They are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal”. It is indeed clear that the radiation, for which the light trap forms a barrier, is light radiation even without the proposed insertions. It is similarly clear (see below) that radiation in the prior art relied upon in the rejections being appealed is also light radiation, specifically infrared light radiation inherently emitted by heat sources, such as the one used in the prior art cited. Therefore, Examiner maintains that proposed Amendment to insert the word “light” before the word “radiation” twice in Claim 1 would not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Rejection of Claims 1-2 and 4 were rejected under 35 U.S.C. § 102(a)(1)/(a)(2) over the teachings of U.S. Patent Application Publication No. 2014/0368590 to Shima (“Shima”).
Regarding Claim 1, the Appellant argues that: 
1) Shima does not disclose a light trap, and
2) a reflector cannot be a light trap. 
Regarding assertion 2), Examiner maintains that a reflector can be a light trap, as defined by Applicant in the instant disclosure. Specifically, §0033 of instant specification recites, in particular, “Reflected and/or scattered radiation is reflected back from by the individual segments of the light trap (and thus away from the printing head 2b). Reflected and/or diffracted radiation may additionally be absorbed by the light trap” (underline added – AS). Therefore a light trap, as disclosed by Applicant, is necessarily a reflector, and only optionally an absorber.
Regarding assertion 1), Examiner maintains that the reflector 304 of Shima reads on the limitation “light trap” of instant Claim 1, and in particular “said at least one light trap forming a barrier for at least 

    PNG
    media_image2.png
    367
    501
    media_image2.png
    Greyscale


Regarding Claims 2 and 4, the Appellant provides no further arguments. The rejections are therefore sustained.
Regarding Claim 11, the Appellant further argues that the Hirato reference does not overcome the alleged deficiencies of Shima. Examiner respectfully disagrees there are deficiencies of Shima (see above), and therefore the rejections are sustained.
CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER SHENDEROV/
Examiner, Art Unit 2853

Conferees:
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA           
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.